DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Office Action is in response to U.S. Application No. 16/849,593 filed on April 15, 2020. Claims 1-26 are pending and are addressed below.

Information Disclosure Statement
The information disclosure statements (IDSes) filed on April 20, 2020, on April 24, 2020, and on March 30, 2021 are each in compliance with 37 CFR 1.97. Accordingly, the IDSes have been considered by the Examiner. An initialed copy of the respective Form 1449 is enclosed herewith.

Drawings
The drawings are objected to because of the following informalities: FIGS. 2, 3A, 3B, 4, and 5 are illustrated as 3-D renderings with shading. FIGS. 2, 3A, 3B, 4, and 5 need be presented need to be presented in solid black lines in order to properly visualize and understand the structures shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 10, and 17 are objected to because of they each recite “wherein the covering comprises foam sheet” and appears to be grammatically incorrect. It is suggested that the phrase be replaced with -- wherein the covering comprises a foam sheet -- . Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2, 3, 7-12, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the deploy position" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. It is noted that independent Claim 1 recites “an aerial vehicle deploy position” and it is unclear whether “the deploy position” of Claim 2 is intended to reference the “aerial vehicle deploy position” recited in Claim 1, or if it is intended to reference a different deploy position. For the purposes of examination, “the deploy position” has been interpreted as the aerial vehicle deploy position.
Claim 3 recite the limitation “the stowed and deploy positions” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is noted that independent Claim 1 recites “an aerial vehicle stowed position and an aerial vehicle deploy position” and it is unclear whether “the stowed and deploy positions” of Claim 3 is intended to reference back to the aerial vehicle stowed position and the aerial vehicle deploy position recited in Claim 1, or if it is intended to reference a different set of stowed and deployed positions. For the purposes of examination, “the stowed and deploy positions” has been interpreted as the aerial vehicle stowed position and the aerial vehicle deploy position.
Claim 7 recites “the cantilever portions” in line 7. There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 7, lines 2-3 recites “two cantilever portions” and it is unclear whether “the cantilever portions” are in reference to the previously recited “two cantilever portions,” or if it is intended to introduce additional cantilever portions. For the purposes of examination, “the cantilever portions” has been interpreted as the two cantilever portions. 
Claim 12 recites “a camera positioned in an interior of the container base” in lines 1-2. However, Claim 7, line 9 recites “a platform positioned in an interior of the container base” and it is unclear whether the “interior” presented in Claim 12 is the same interior identified in Claim 7, or if it is intended to identify a different interior. For the purposes of examination, the recited camera of Claim 12 can be positioned in the same or a different interior space as the recited platform of Claim 7.
Claim 22 recites “the inside of the base frame” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitations of Claim 22 has been interpreted to require only a foam or insulating member be attached to some portion of the container base and/or base frame.
Claim 23 recites “said tower” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 23 in lines 1-2 recites “a movable modular tower” and it is unclear whether “said tower” is intended to reference back to the “movable modular tower,” or if it is intended to reference as separate tower. For the purposes of examination, “said tower” has been interpreted as the movable modular tower.
Claim 24 recites “the area” in line 2. There is insufficient antecedent basis for this limitation in the claim. Additionally, the phrase “notify personnel in the area” renders the claim indefinite since one skilled in the art would be unable to ascertain the metes and bounds of the limitation. For example, it is unclear whether “in the area” encompasses a range of 1 to 10 feet, 10 to 100 feet, or 100 to 500 feet.
Claim 25 recites “a camera positioned in an interior of the container base” in lines 1-2. However, Claim 13, line 5 recites “a platform positioned in an interior of the container base” and it is unclear whether the “interior” presented in Claim 25 is the same interior identified in Claim 13, or if it is intended to identify a different interior. For the purposes of examination, the recited camera of Claim 25 can be positioned in the same or a different interior space as the recited platform of Claim 13.
Claim 26 recites “the platform mechanism” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted that independent Claim 13 recites “a platform” and it is unclear whether “the platform mechanism” is intended to reference the platform recited in Claim 1, or if it is intended to refer to a component unrelated to the platform in Claim 1. For the purposes of examination, the limitations of Claim 26 has been interpreted to require only an access panel positioned on a container base for accessing a space within the container base. 
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WIPO Publication No. WO 2017/029611 to Wankewycz (hereinafter “Wankewycz”).
Regarding Claim 13, Wankewycz discloses an aerial vehicle port (a UAV protection storage device 1; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2), comprising:
a container base having a base frame (the UAV protection storage device 1 includes an enclosure box 10; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2);
a cover carried by the base frame, said cover being movable between an open position and a closed position (the enclosure box 10 supports a first sliding cover 11 and a second sliding cover 12, the first and second sliding covers 11, 12 operable to open to allow ingress and egress of a UAV; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2); and
a platform positioned in an interior of the container base, said platform being vertically movable (a UAV platform 30 is supported by a scissor lift assembly 20, and the UAV platform 30 is operable to be placed in an elevated portion to position a UAV for take-off; see e.g., Wankewycz at page 35, lines 12 to page 36, line 21 and FIGS. 1-2).
Regarding Claim 14, Wankewycz discloses an infrared emitter positioned on the platform and operable to help guide an approaching aerial vehicle for automated landing on the platform (the UAV platform 30 can include a light module 410 with an infrared light source 430 to help guide a UAV to the UAV platform; see e.g., Wankewycz at page 70, line 1 to page 71, line 2, and FIGS. 11).
Regarding Claim 15, Wankewycz discloses wherein the platform is carried by a scissor-lift mechanism operative to raise and lower the platform (the UAV platform 30 is supported by the scissor lift assembly 20, and the UAV platform 30 is operable to be placed in an elevated position for a UAV to take-off; see e.g., Wankewycz at page 35, lines 12 to page 36, line 21 and FIGS. 1-2).
Regarding Claim 20, Wankewycz discloses wherein the cover is automatically operated with an actuator and an associated drive system (the sliding covers 11, 12 are actuated by an electric cover drive unit and does not require a user to manually move the sliding covers 11, 12; see e.g., Wankewycz at page 35, lines 1-4 and FIGS. 1-2).
Regarding Claim 25, as best interpreted, Wankewycz discloses a camera positioned in an interior of the container base and operable to provide status information regarding an aerial vehicle housed in the aerial vehicle port (an internal camera 637 for observing an interior of the enclosure box 10; see e.g., Wankewycz at page 79, line 26 to page 80, line 16 and FIG. 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-15, 19-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz and further in view of U.S. Pub. No. 2019/0315463 to Chen et al. (hereinafter “Chen”).
Regarding Claim 1, Wankewycz discloses an aerial vehicle port (a UAV protection storage device 1; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2), comprising:
a container base having a base frame (the UAV protection storage device 1 includes an enclosure box 10; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2);
a hatch carried by the base frame, said hatch being horizontally movable relative to the container base between an open position and a closed position (the enclosure box 10 supports a first sliding cover 11 and a second sliding cover 12, the first and second sliding covers 11, 12 operable to open to allow ingress and egress of a UAV; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2); and
a platform positioned in an interior of the container base, said platform being vertically movable between an aerial vehicle stowed position and an aerial vehicle deploy position (a UAV platform 30 is supported by a scissor lift assembly 20, and the UAV platform 30 is operable to be placed in an elevated position for a UAV to take-off; see e.g., Wankewycz at page 35, lines 12 to page 36, line 21 and FIGS. 1-2).
Wankewycz does not expressly discuss or show the structure supporting the sliding covers 11, 12 on to the enclosure box 10 as having a cantilever portion. However, in the same field of endeavor, Chen discloses a temperature controlled docking station 10 for a UAV including a base 13 and covers 15; see e.g., Chen at para. 19 and FIGS. 1A-1B. Chen further discloses a driving mechanism 14 with a sliding rail for supporting and actuating the covers 15, and the sliding rail of the driving mechanism 14 extends from the base 13 in a cantilevered fashion at least when the covers 15 are in an open position; see e.g., Chen at para. 0027 and FIGS. 1A and 2.
Thus, it would have been obvious to one skilled in the art at the time of filing to provide the sliding covers 11, 12 of Wankewycz with supporting slide rails, in light of the teachings of Chen, for the predictable result of enabling the sliding covers 11, 12 to be driven by a motor and be supported in a position laterally away from the base 13.
Regarding Claim 2, and as best interpreted, Wankewycz discloses wherein the platform includes an infrared emitter positioned on the platform and operable to help guide an approaching aerial vehicle for automated landing on the platform when in the deploy position (the UAV platform 30 can include a light module 410 with an infrared light source 430 to help guide a UAV to the UAV platform; see e.g., Wankewycz at page 70, line 1 to page 71, line 2, and FIGS. 11).
Regarding Claim 3, and as best interpreted, Wankewycz discloses wherein the platform is carried by an automated mechanism operative to raise and lower the platform between the stowed and deploy positions (the scissor lift assembly 20 can be actuated by an electric or hydraulic actuator, and does not require a user to manually move the UAV platform 30 vial the scissor lift assembly 20; see e.g., Wankewycz at page 35, lines 12-25).
Regarding Claim 7, and as best interpreted, Wankewycz discloses an aerial vehicle port (a UAV protection storage device 1; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2), comprising:
a container base having a base frame (the UAV protection storage device 1 includes an enclosure box 10; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2);
a roof carried by the base frame, said roof including bearings positioned between the hatch and the base frame, whereby the roof is horizontally slideable relative to the container base between an open position and a closed position (the enclosure box 10 supports a first sliding cover 11 and a second sliding cover 12, the first and second sliding covers 11, 12 operable to open to allow ingress and egress of a UAV; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2);
a platform positioned in an interior of the container base, said platform being vertically movable (a UAV platform 30 is supported by a scissor lift assembly 20, and the UAV platform 30 is operable to be placed in an elevated position for a UAV to take-off; see e.g., Wankewycz at page 35, lines 12 to page 36, line 21 and FIGS. 1-2) and having an infrared emitter positioned on the platform and operable to help guide an approaching aerial vehicle for automated landing on the platform (the UAV platform 30 can include a light module 410 with an infrared light source 430 to help guide a UAV to the UAV platform; see e.g., Wankewycz at page 70, line 1 to page 71, line 2, and FIGS. 11).
Wankewycz does not expressly discuss or show the structure supporting the sliding covers 11, 12 on to the enclosure box 10 as having a cantilever portion. However, in the same field of endeavor, Chen discloses a temperature controlled docking station 10 for a UAV including a base 13 and covers 15; see e.g., Chen at para. 19 and FIGS. 1A-1B. Chen further discloses a driving mechanism 14 with a sliding rail for supporting and actuating the covers 15, and the sliding rail of the driving mechanism 14 extends from the base 13 in a cantilevered fashion at least when the covers 15 are in an open position; see e.g., Chen at para. 0027 and FIGS. 1A and 2.
Thus, it would have been obvious to one skilled in the art at the time of filing to provide the sliding covers 11, 12 of Wankewycz with supporting slide rails, in light of the teachings of Chen, for the predictable result of enabling the sliding covers 11, 12 to be driven by a motor and be supported in a position laterally away from the base 13.
Regarding Claim 8, and as best interpreted, Wankewycz discloses wherein the platform is carried by an automated mechanism operative to raise and lower the platform (the scissor lift assembly 20 can be actuated by an electric or hydraulic actuator, and does not require a user to manually move the UAV platform 30 vial the scissor lift assembly 20; see e.g., Wankewycz at page 35, lines 12-25).
Regarding Claim 11, and as best interpreted, Wankewycz discloses wherein the roof is automatically operated with an actuator and an associated drive system (the sliding covers 11, 12 are actuated by an electric cover drive unit and does not require a user to manually move the sliding covers 11, 12; see e.g., Wankewycz at page 35, lines 1-4 and FIGS. 1-2).
Regarding Claim 12, and as best interpreted, Wankewycz discloses a camera positioned in an interior of the container base and operable to provide status information regarding an aerial vehicle housed in the aerial vehicle port (an internal camera 637 for observing an interior of the enclosure box 10; see e.g., Wankewycz at page 79, line 26 to page 80, line 16 and FIG. 26).
Regarding Claim 13, Wankewycz discloses an aerial vehicle port (a UAV protection storage device 1; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2), comprising:
a container base having a base frame (the UAV protection storage device 1 includes an enclosure box 10; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2);
a cover carried by the base frame, said cover being movable between an open position and a closed position (the enclosure box 10 supports a first sliding cover 11 and a second sliding cover 12, the first and second sliding covers 11, 12 operable to open to allow ingress and egress of a UAV; see e.g., Wankewycz at page 34, line 30 to page 35, line 4, and FIGS. 1-2); and
a platform positioned in an interior of the container base, said platform being vertically movable (a UAV platform 30 is supported by a scissor lift assembly 20, and the UAV platform 30 is operable to be placed in an elevated portion to position a UAV for take-off; see e.g., Wankewycz at page 35, lines 12 to page 36, line 21 and FIGS. 1-2).
To the extent that Wankewycz does not expressly discuss or show the sliding covers 11, 12 being supported and carried by the enclosure box 10, Chen discloses a temperature controlled docking station 10 for a UAV including a base 13 and covers 15; see e.g., Chen at para. 19 and FIGS. 1A-1B. Chen further discloses a driving mechanism 14 with a sliding rail for supporting and actuating the covers 15, and the sliding rail of the driving mechanism 14 extends from the base 13 in a cantilevered fashion at least when the covers 15 are in an open position; see e.g., Chen at para. 0027 and FIGS. 1A and 2.
Thus, it would have been obvious to one skilled in the art at the time of filing to provide the sliding covers 11, 12 of Wankewycz with supporting slide rails, in light of the teachings of Chen, for the predictable result of enabling the sliding covers 11, 12 to be driven by a motor and be supported in a position laterally away from the base 13.
Regarding Claim 14, Wankewycz discloses an infrared emitter positioned on the platform and operable to help guide an approaching aerial vehicle for automated landing on the platform (the UAV platform 30 can include a light module 410 with an infrared light source 430 to help guide a UAV to the UAV platform; see e.g., Wankewycz at page 70, line 1 to page 71, line 2, and FIGS. 11).
Regarding Claim 15, Wankewycz discloses wherein the platform is carried by a scissor-lift mechanism operative to raise and lower the platform (the UAV platform 30 is supported by the scissor lift assembly 20, and the UAV platform 30 is operable to be placed in an elevated position for a UAV to take-off; see e.g., Wankewycz at page 35, lines 12 to page 36, line 21 and FIGS. 1-2).
Regarding Claim 19, the combination of Wankewycz and Chen further discloses wherein the cover travels on telescoping slides attached to the container base, whereby the cover is horizontally slideable relative to the container base between the open position and the closed position (a driving mechanism 14 with a sliding rail for supporting and actuating the covers 15, and the sliding rail of the driving mechanism 14 extend from the base 13 in a cantilevered fashion at least when the covers 15 are in an open position, and the sliding rails are retracted towards the base 13 when the covers 15 are in a closed position; see e.g., Chen at para. 0027 and FIGS. 1A and 2). 
Regarding Claim 20, Wankewycz discloses wherein the cover is automatically operated with an actuator and an associated drive system (the sliding covers 11, 12 are actuated by an electric cover drive unit and does not require a user to manually move the sliding covers 11, 12; see e.g., Wankewycz at page 35, lines 1-4 and FIGS. 1-2).
Regarding Claim 21, Wankewycz discloses the first sliding cover 11 and the second sliding cover 12 being movable relative to and supported by the enclosure box 10. However, Wankewycz does not expressly discuss or show the structure supporting the sliding covers 11, 12 to the enclosure box 10 as having a cantilever portion. However, in the same field of endeavor, Chen discloses a temperature controlled docking station 10 for a UAV including a base 13 and covers 15; see e.g., Chen at para. 19 and FIGS. 1A-1B. Chen further discloses a driving mechanism 14 with a sliding rail for supporting and actuating the covers 15, and the sliding rail of the driving mechanism 14 extend from the base 13 in a cantilevered fashion at least when the covers 15 are in an open position; see e.g., Chen at para. 0027 and FIGS. 1A and 2.
Thus, it would have been obvious to one skilled in the art at the time of filing to provide the sliding covers 11, 12 of Wankewycz with supporting slide rails, in light of the teachings of Chen, for the predictable result of enabling the sliding covers 11, 12 to be driven by a motor and be supported in a position laterally away from the base 13.
Regarding Claim 24, and as best interpreted, Wankewycz discloses status indicators operable to notify personnel in the area of the aerial vehicle port that an aerial vehicle is about to take off (the opening movement of the sliding covers 11, 12 provides an indication that a UAV is preparing for takeoff; see e.g., Wankewycz at page 37, lines 1-29).
Regarding Claim 25, and as best interpreted, Wankewycz discloses a camera positioned in an interior of the container base and operable to provide status information regarding an aerial vehicle housed in the aerial vehicle port (an internal camera 637 for observing an interior of the enclosure box 10; see e.g., Wankewycz at page 79, line 26 to page 80, line 16 and FIG. 26).

Claims 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz and Chen as applied to Claims 1, 7, and 13 respectively above, and further in view of U.S. Pub. No. 2017/0117676 to James et al. (hereinafter “James”).
Regarding Claims 5, 9 (as best interpreted), and 16, Wankewycz discloses the UAV enclosure box 10 being coupled to the first and second sliding covers 11, 12. However, Wankewycz does not specifically discuss or show structural details of the sliding covers 11, 12. In the same field of endeavor, James discloses a drone base 5 with a sliding roof panel 25 for permitting drone ingress and egress (see e.g., James at para. 0054 and FIG. 1). James further discloses that the roof panel 25 includes a frame that provides support (see e.g., James at para. 0053). Additionally, James discloses that the roof panel 25 can be a pitched roof and can be sealed to protect against snow loads and the outside environment.
Thus, it would have been obvious to one skilled in the art at the time of filing to have providing the modified sliding covers 11,12 of Wankewycz with a pitched roof panel and supporting framework, in light of the teachings of James, for the predictable result of providing a movable cover that can protect against the outside environment.

Claims 6, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz and Chen as applied to Claims 5, 9, and 16 respectively above, and further in view of U.S. Pub. No. 2019/0308724 to Cooper et al. (hereinafter “Cooper”).
Regarding Claims 6, 10, and 17, Wankewycz (as modified by Chen and James above) includes sliding covers 11, 12 with supporting framework. However, neither Wankewycz nor James expressly discuss providing sliding covers or sliding roof panels with a foam sheet. In the same field of endeavor, Cooper discloses an enclosure 100 for an unmanned aerial system including a base 102, sidewalls 104, and a plurality of movable lids 106 (see e.g., Cooper at para. 0039 and FIGS. 1-4). Cooper further discloses providing retainers, such as foam rubber pads, on each lid 106 to prevent UAV 300 from shifting within the enclosure 100 when the UAV 100 is stowed within the enclosure 100 (see e.g., Cooper at para. 0047 and FIGS. 3, 5, and 6).
Thus, it would have been obvious to one skilled in the art at the time of filing to have provided the sliding covers 11, 12 of Wankewycz with foam retainers, in light of the teachings of Cooper, for the predictable result of preventing a UAV from shifting or vibrating while stowed within the UAV enclosure box 10.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz and Chen as applied to Claim 13 above, and further in view of U.S. Pat. No. 8,246,126 to Weber (hereinafter “Weber”).
Regarding Claim 18, Wankewycz (as modified by Chen above) provides sliding covers 11, 12 with supporting slide rails. However, neither Wankewycz nor Chen expressly discuss or show slide rails including bearing blocks. In a related field, Weber discloses a cabinet with a sliding closure panel (see e.g., Weber at Abstract). Weber further discloses that extendable slide rails can be bearing type slides (see e.g., Weber at col. 4, lines 19).
Thus, it would have been obvious to one skilled in the art at the time of filing to have provided the sliding covers 11, 12 of Wankewycz with bearing type slide rails, in light of the teachings of Weber, for the predictable result of enabling the sliding covers 11, 12 to smoothly translate along an entire travel range.

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz and Chen as applied to Claim 13 above, and further in view of U.S. Pub. No. 2019/0023416 to Borko et al. (hereinafter “Borko”).
Regarding Claim 22, and as best interpreted, Wankewycz discloses the enclosure box 10 for the UAV protection storage device 1, but does not expressly discuss or show an access panel for the enclosure box 10 or any foam on a base frame of the enclosure box 10. However, in the same field of endeavor, Borko discloses a UAV retrieval and deployment system 100 including a platform 10, a static area 11, a door 12, and a storage area 30 (see e.g., Borko at paras. 0070-0075 and FIGS. 1 and 2). The door 12 is movable relative to the static area 11 to expose an opening 13 in order to inspect contents within the storage area 30, and/or insert/remove a UAV from within the storage area 30 (see e.g., Borko at paras. 0073-0074). Additionally, Borko discloses providing a weatherproof gasket 14 formed around the opening 13.
Thus, it would have been obvious to one skilled in the art at the time of filing to have provided the enclosure box 10 of Wankewycz with a movable side door or panel that interfaces with a weatherproof gasket, in light of the teachings of Borko, of the predictable result of enabling a user to access, inspect, and/or maintain UAVs or other components housed within the enclosure box 10, while insulating an interior of the enclosure box 10 from the external environment while the movable side door or panel is in a closed position.
Regarding Claim 26, and as best interpreted, Wankewycz discloses the enclosure box 10 for the UAV protection storage device 1, but does not expressly discuss or show an access panel for the enclosure box 10. However, in the same field of endeavor, Borko discloses a UAV retrieval and deployment system 100 including a platform 10, a static area 11, a door 12, and a storage area 30 (see e.g., Borko at paras. 0070-0075 and FIGS. 1 and 2). The door 12 is movable relative to the static area 11 to expose an opening 13 in order to inspect contents within the storage area 30, and/or insert/remove a UAV from within the storage area 30 (see e.g., Borko at paras. 0073-0074).
Thus, it would have been obvious to one skilled in the art at the time of filing to have provided the enclosure box 10 of Wankewycz with a movable side door or panel, in light of the teachings of Borko, of the predictable result of enabling a user to access, inspect, and/or maintain UAVs or other components housed within the enclosure box 10.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz and Chen as applied to Claim 13 above, and further in view of U.S. Pub. No. 2017/0158353 to Schmick (hereinafter “Schmick”).
Regarding Claim 23, and as best interpreted, Wankewycz discloses an external camera 635 is supported outside of the enclosure box 10 (see e.g., Wankewycz at page 79, line 26 to page 80, line 25 and FIG. 26). However, Wankewycz does not expressly discuss or show the structure supporting the external camera 635. In the same field of endeavor, Schmick discloses an aerodrome for a UAV including a camera 430 to provide a third-person view of the UAV (see Schmick at paras. 0007, 0017, 0018 and FIGS. 01B, 01C, 02B and 02C). Schmick further discloses that the camera 430 is supported on a telescoping sensor mast 400 and the telescoping sensor mast 400 can be stowed to be more compact and protect the associated sensors when not in use (see e.g., Schmick at para. 0152 and FIG. 01A).
Thus it would have been obvious to one skilled in the art at the time of filing to have modified the external camera 635 support structure of Wankewycz to include a telescoping sensor mast, in light of the teachings of Schmick, for the predictable result of positioning the external camera 635 to observe the UAV protection storage device 1 and the UAV when in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2019/0100330 to Cheng et al. discloses a UAV platform 10 with covers 13 supported by a driving device (see FIGS. 2, 7, and 9).
U.S. Pub. No. 2019/0002128 to Raz et al. discloses an aerial vehicle ground station 100 including  a landing surface 110 and enclosure parts 191, 192 (see FIGS. 1, 4A, 10A, and 10B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642                                         
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642